Citation Nr: 1127245	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to April 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston Salem, North Carolina.

In February 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in October 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a low back disorder that was first manifested during his period of active service, and that has continued intermittently ever since.  Service treatment records reveal that he was treated for low back pain in January 1983.  The January 1983 clinical entry records an assessment of low back pain and muscle spasm.  In August 1986, although flu syndrome was noted, the Veteran complained of a low back ache with other symptoms at this time.  Additionally, in September 1991, mild back strain was noted.

Medical treatment records from the City of Durham and the North Carolina Department of Justice dated from January 2000 to February 2000 show that the Veteran reported a 10 year history of a low back strain.

Private outpatient treatment records from Triangle Orthopedic dated from November 2005 to February 2006 show that the Veteran was treated for low back pain.  In November 2005, he noted that he did not recall any injury.  Diagnoses included lumbago; lumbosacral neuritis, not otherwise specified; and L4-L5 broad based disc bulge with a more central disc protrusion, moderate degenerative facet disease contributing to moderate spinal stenosis, and left neuroforaminal narrowing.  

VA outpatient treatment records dated from August 2007 to June 2008 show continued intermittent for symptoms associated with a low back disorder.  The Veteran, at times, reported that his low back symptoms had been present ever since his period of active service. 

A VA examination report dated in September 2008 shows that the Veteran reported a history consistent with that set forth above.  Physical examination revealed a diagnosis of degenerative disc disease/degenerative joint disease of the lumbosacral spine with spinal stenosis.  The examiner opined that without better documentation of continued service problems and chronicity, he was unable to connect the present problem with that in service without speculation.

During the Veteran's February 2009 hearing, he described that his many years of service as a security specialist required that he carry equipment, weapons, ammunition, and additional gear, which ultimately resulted in the manifestation of low back pain.  He noted that a 1982 motorcycle accident during service may have aggravated his low back symptomatology.  He added that his low back symptoms had eased during periods of service when his duties required less physical activity, but then continued following service as he resumed more physical activity.

A lay statement from the Veteran's former spouse received in March 2009 shows that the Veteran was said to have begun having back problems several years after they were married in 1978.  She recalled incidents associated with a back disorder while he was stationed at Plattsburg Air Force Base; Incirlik, Turkey; and Alconbury Air Base in the United Kingdom.  She added that he had been provided mild pain relievers from a military hospital on several occasions.

A lay statement from the Veteran's daughter received in March 2009 shows that she recalled his having reported back pain while she was growing up.  She described that her mother would have to rub the Veteran's back and apply hot pads for the pain.  She added that this had been a constant problem throughout her childhood.

An addendum to the September 2008 VA examination report was provided by the same VA examiner in February 2010.  The examiner indicated that there had been no evidence of chronic low back pain in the service treatment records nor in a 2004 VA examination report, therefore, it was more likely than not that the Veteran's present symptoms of back pain were related to the degenerative disc disease/degenerative joint disease demonstrated on magnetic resonance imaging (MRI).  The examiner added that he could not state that that the degenerative disc disease/degenerative joint disease of the lumbosacral spine was caused or aggravated by service without resorting to speculation.

A second addendum to the September 2008 VA examination report was provided by the same VA examiner later in February 2010.  The examiner concluded that without better documentation of chronicity of back problems, it was not possible to connect the inservice episodes with the present back problem.  The examiner added that it was less likely than not that the present problems were a continuation of the back problems noted in service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  While the Veteran's history was noted in the introduction of the September 2008 VA examination report, in rendering the opinion and ensuing addendums, the VA examiner did not address the Veteran's reported in-service symptoms nor the lay statements corroborating such symptoms.  Rather, the VA examiner relied upon the absence of any corroborating evidence.  As such, this opinion (and accompanying addendums) is inadequate, and a remand for an additional VA examination by an examiner that has not previously examiner the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted low back disorder.  The examination must be conducted by a VA examiner that has not previously examined the Veteran.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is directed to clearly identify all disorders of the low back.  For each low back disorder, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the low back disorder found on examination was incurred in or aggravated by service, to include the in-service treatments for low back pain in 1986 and 1991 and the 1982 motorcycle accident.  

In doing so, the examiner must consider the Veteran's statements, as well as the lay statements in support of the Veteran's claim, regarding the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


